Carpenter, J.
This is an action of ejectment. In 1801 the locus in quo was owned by Eli Mix, and by him conveyed to Stephen Ball, describing it as bounded west by a highway, which is now Dixwell street. In 1836 Stephen Ball conveyed the property to one Whiting, describing it as follows: “About seven acres, more or less, being the same which 1 bought of Eli Mix, bounded westerly by the Farmington canal.” At that time the Farmington canal, which was constructed in 1824, occupied the westerly portion of the land, and also a part of the highway, the easterly line of the highway extending to the center of the canal. The principal question in the case is, what is the proper construction of the phrase in Ball’s *210deed to Whiting, “bounded westerly by the Farmington canal”?
The Court of Common Pleas construed it as extending to the center of the canal, contrary to the claim of the defendant, who insisted that the premises conveyed were bounded on the east edge of the tow-path on the east bank of the canal.
This deed should be interpreted so as to give effect to the intention of the parties. Agawam Canal Co. v. Edwards, 36 Conn., 476. Wo must look to the deed, the situation of the property, and the surrounding circumstances, for the purpose of discovering what that intention was.
The deed purports on its face to convey all the land which the grantor acquired by his deed, “being the same which I bought of Eli Mix.” The lot is also described as containing “ seven acres, more or less.” . In the Mix deed it is described as “ seven acres, be the same more or less.” Should the canal land be excluded, as the defendant contends, the quantity of land would be about six acres.
The language of the deed indicates so clearly an intention to convey all the land, that we ought to require pretty strong reasons to induce us to give it a contrary construction. Such reasons do not exist. It is conceded that he did convey all except that which w-as subject to the easement of the canal company. The company had no title to the fee; they simply acquired an easement. The fee to the center of Dixwell street remained in Ball. There is nothing to indicate a purpose to retain the land subject to the casement and to sell the rest of the land. We can discover no sufficient motive for such a purpose. The reversionary interest could not at that time have been considered of any practical value, the canal then being in operation, though since abandoned. The presumption therefore is that he intended to convey it with the unincumbered portion.
As a general rule, a deed bounding on a canal carries the title to the center of the canal. Agawam Canal Co. v. Edwards, 36 Conn., 476, and cases there cited. We see nothing in this case making it an exception to the rule» *211Whiting therefore acquired title to the center of the canal, which was the same, or nearly the same, as the east line of Dixwell street.
The subsequent deeds from Whiting to Sherman, and from Sherman to the plaintiff, are consistent with this view, for they both bound the property westerly on Dixwell street.
Add to all this the fact that Stephen Ball died in 1842 and made no mention of this property in his will, and that his heirs and legatees made no claim to it for fifteen years after-wards, and then only as one of them gave a quit-claim deed of his interest therein, and it seems reasonably certain that the court below correctly construed the deed in question.
It seems that in the year 1846 the plaintiff conveyed to the New Haven & Northampton Company a part of said tract of land, and that the railroad company, in the year 1873, re-conveyed to the plaintiff a part of the land so conveyed by him to them. In the latter deed the land is bounded “westerly by land of said Goodyear.” The plaintiff testified that his land lying on the ‘west was a strip of land two hundred feet long. On the cross-examination he was ashed if the widow of one of the Ball heirs did not claim to own this strip. This was objected to by the plaintiff and the court excluded it.
We do not perceive the importance nor even the relevancy of these deeds. But if relevant, the ownership of the two hundred feet strip cannot be material, especially as it was only incidentally referred to in identifying the land described in the deed. It is manifest that the plaintiff supposed he owned it, as he swore to it; and the fact, if it be a fact, that some one else claimed to own it, cannot be material. It does not appear that there was any evidence tending to show, or any claim, that the land conveyed by that deed was other than that claimed by the plaintiff. We therefore discover no error in this ruling.
A new trial must bo refused.
In this opinion the other judges concurred.